Title: From Thomas Jefferson to Isaac Shelby, 1 June 1792
From: Jefferson, Thomas
To: Shelby, Isaac



Sir
Philadelphia June 1st. 1792:

The district of Kentucky having this day become a “New State by the name and Stile of the State of Kentucky” agreeably to an Act passed 4. February 1791, I have now the honor to transmit to your Excellency, herewith, two copies of the acts passed at the 1st. Session of the 2d. Congress, which, together with those of the first Congress with the treaties annexed to each volume, and the Census, sent by Mr. Brown a Member of the House of Representatives from Kentucky, may be relied on as authentic. I have the Honor to be, with sentiments of respect & esteem, Sir, Your Excellency’s most obedient and most humble servant

Th: Jefferson

